Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 1 of 9




                                                          EXHIBIT 1
           Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 2 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
MATTHEW WEIL, individually and on behalf of
all others similarly situated,
                                                                 Civil Action No.:
                                   Plaintiff,                    1:19-cv-4493 (VB)

                 -against-

MARK D. LEVY HORTICULTURAL SERVICES,
LLC, MARK LEVY SR., and MARK LEVY, JR.,

                                    Defendants.
-------------------------------------------------------------X

                NEGOTIATED SETTLEMENT AGREEMENT AND RELEASE

                 WHEREAS, Defendants Levy Horticultural Services, LLC, Mark Levy, Sr., and
Mark Levy, Jr. (hereinafter “Defendants”) and Plaintiff Matthew Weil, and his heirs, executors,
administrators, successors and assigns (hereinafter “Plaintiff”) (Plaintiff and Defendants together
“Parties”), agree to the material terms of this Settlement Agreement and Release (“Agreement”)
in an effort to resolve Plaintiff’s Fair Labor Standards Act (“FLSA”) claims against Defendants in
the above-captioned action (“Action”);

           NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND BETWEEN
THE PARTIES AS FOLLOWS:

       1.      Consideration. In consideration for Plaintiff signing this Agreement and
complying with its terms, Defendants agree to pay to Plaintiff the total sum of Seven Thousand
Five Hundred Dollars and Zero Cents ($7,500.00) (“Settlement Sum”). The Settlement Sum shall
be sent to Plaintiff’s counsel, Katz Melinger, 280 Madison Avenue, Suite 600, New York, New
York 10016, apportioned as follows:

             a. One check made payable to “Matthew Weil” in the amount of Two Thousand Two
                Hundred and Ninety Dollars and Zero Cents ($2,290.00), less lawful deductions,
                for alleged back wages owed. An IRS Form W-2 will be issued to Plaintiff with
                respect to this amount after the end of the calendar year in which it is paid;

             b. One check made payable to “Matthew Weil” in the amount of Two Thousand Two
                Hundred and Ninety Dollars and Zero Cents ($2,290.00),, for alleged liquidated
                damages owed. An IRS Forms 1099 will be issued to Plaintiff with respect to this
                amount after the end of the calendar year in which it is paid; and

             c. One check made payable to “Katz Melinger PLLC” in the amount of Two Thousand
                Nine Hundred Twenty Dollars and Zero Cents ($2,920.00) for attorneys’ fees and



                                                        1
         Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 3 of 9



               reimbursement of expenses. An IRS Forms 1099 will be issued to Plaintiff and
               Katz Melinger PLLC with respect to this amount after the end of the calendar years
               in which such check is paid.

                The Settlement Sum shall be delivered to Plaintiff, through Plaintiff’s counsel, on
the latest of the following dates: (i) the date Defendants, through counsel, receive a copy of this
Agreement duly signed and dated by Plaintiff, as well as a duly completed IRS Form W-4 and IRS
Form W-9 for Plaintiff and a W-9 from Plaintiff’s counsel; (ii) November 15, 2019.
Notwithstanding the foregoing, the Settlement Sum shall remain in Plaintiff’s counsel’s trust
account until such time as the Court approves this Agreement and So Orders the Stipulation and
Order of Dismissal with Prejudice (“Stipulation”), which is appended hereto as Exhibit “A”, and
if such payments are made prior to such approval all checks listed in paragraph 1 shall be made
payable to “Katz Melinger PLLC, as attorneys for Matthew Weil”.

                Plaintiff agrees and acknowledges that Defendants and Defendants’ counsel have
not made any representations to Plaintiff regarding the tax consequences of any payments or
amounts received pursuant to this Agreement. Plaintiff agrees to indemnify Defendants against
the payment of any taxes, interest, penalties, and other liabilities or costs that may be assessed
upon their respective portions of the Settlement Sum. Plaintiff shall bear no responsibility for or
in connection with the failure of any of the Defendants to make any employers’ contributions to
payroll taxes related to the Settlement Sum.

        2.      No Consideration Absent Plaintiff’s Material Representations and Promises.
Plaintiff understands and agrees that Plaintiff would not receive the monies specified in paragraph
“1” above, except for Plaintiff’s execution of this Agreement and the fulfillment of the promises
contained herein.

        3.      Release of FLSA Claims. Plaintiff, his heirs, executors, administrators, successors
and assigns voluntarily release and forever discharge Defendants, any business owned or operated
by Defendants in whole or part, as well as Defendants’ executors, agents, attorneys, employees,
former employees, insurers, reinsurers, predecessors, successors and assigns, both individually and
in their official capacities (collectively “Releasees”), of and from all FLSA claims that were
asserted or could have been asserted by Plaintiff against Releasees in the Action. The released
claims include, but are not limited to, all FLSA claims for regular and overtime wages, all related
derivative benefit claims (both ERISA and non-ERISA benefits), liquidated damages interest on
such claims, and attorneys’ fees and costs related to such claims through the date this Agreement
is executed by all Parties.

               The Parties acknowledge that this Agreement does not limit either party’s right,
where applicable, to file or participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Plaintiff agrees that if such an
administrative wage and hour claim is made, Plaintiff shall not be entitled to recover any individual
monetary relief or other individual remedies.

      4.    Procedure. After this Agreement, the Stipulation, and the settlement agreement
between the Parties to resolve Plaintiff’s non-FLSA claims (the “Non-FLSA Settlement



                                                  2
         Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 4 of 9



Agreement”) are executed by the Parties and their counsel, and the Parties’ counsel have agreed
to the letter motion for judicial approval of this Agreement , Plaintiff or his counsel will promptly
submit the letter motion along with the Agreement and Stipulation to the Court for the Court’s
consideration and approval. Should the Court fail to approve all provisions of this Agreement the
parties will make good faith efforts to resolve any issues raised by the Court and resubmit the letter
motion and any revised agreement to the Court.

        5.     Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of New York State without regard to its conflict of laws
provision. In the event of a breach of any provision of this Agreement, either party may institute
an action specifically to enforce any term or terms of this Agreement and/or to seek any damages
for breach.

        6.     Nonadmission of Wrongdoing. The Parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Releasees of wrongdoing or evidence of any liability or
unlawful conduct of any kind.

       7.      Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this Agreement.

        8.      Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes any prior agreements or understandings between the Parties, except
the Non-FLSA Settlement Agreement, which remains in full force and effect. Plaintiff
acknowledges that Plaintiff has not relied on any representations, promises, or agreements of any
kind made to Plaintiff in connection with Plaintiff’s decision to accept this Agreement, except for
those set forth in this Agreement and the Non-FLSA Settlement Agreement.

        9.      Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed an original, and such counterparts will together
constitute but one Agreement. Any signature made and transmitted by facsimile or email for the
purpose of executing this Agreement shall be deemed an original signature for purposes of this
Agreement and shall be binding upon the party who transmits the signature page by facsimile or
email.

    10. Default. Any default under this Agreement shall be governed by the Non-FLSA
Settlement Agreement’s provisions relating to defaults and entering Affidavits of Confessions of
Judgment.


PLAINTIFF FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION AND
REVIEW WITH PLAINTIFF’S ATTORNEYS, KATZ MELINGER PLLC, ENTERS
INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL
FLSA CLAIMS PLAINTIFF HAS OR MIGHT HAVE AGAINST RELEASEES.

The Parties knowingly and voluntarily sign this Agreement and Release as of the date(s) set forth
below:


                                                  3
Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 5 of 9
Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 6 of 9
Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 7 of 9




          EXHIBIT A
           Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 8 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
MATTHEW WEIL, individually and on behalf of
all others similarly situated,
                                    Plaintiff,                   Civil Action No.:
                                                                 1:19-cv-4493 (VB)
                      -against-

MARK D. LEVY HORTICULTURAL SERVICES,
LLC, MARK LEVY SR., and MARK LEVY, JR.,

                                    Defendants.
-------------------------------------------------------------X

    STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

        WHEREAS, on May 16, 2019, Plaintiff Matthew Weil (“Plaintiff”) filed a Complaint,

which asserts claims against Defendants Levy Horticultural Services, LLC, Mark Levy, Sr., and

Mark Levy, Jr. (hereinafter “Defendants”) (Plaintiff and Defendants together, the “Parties”), for,

inter alia, failure to pay minimum and overtime wages and statutory damages under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”);

        WHEREAS, the Parties reached a settlement of this action and Plaintiff’s claims through

arms-length negotiations, and have entered into a Negotiated Settlement Agreement and Release

(the “Agreement”), formally memorializing the Parties’ settlement;

        WHEREAS, the terms of the Agreement, which are incorporated herein by reference, have

been reviewed and scrutinized by the Court and are approved and considered a fair and reasonable

resolution of, inter alia, a bona fide dispute over a provision or provisions of the FLSA and/or time

worked;

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the Parties, that this action be hereby dismissed and discontinued in its entirety, with



                                                        1
         Case 7:19-cv-04493-VB Document 23-1 Filed 09/28/19 Page 9 of 9



prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. No attorneys’ fees

or costs will be awarded to any party by the Court, except as provided in the Parties’ Agreement.

The terms of the Agreement have been presented for review and approval by the Court and the

Agreement is hereby approved by the Court.

                      Respectfully submitted,


 KATZ MELINGER PLLC                                 JACKSON LEWIS P.C.


 By: _____________________________                  By: __________________________
     Kenneth J. Katz, Esq.                              Douglas J. Klein, Esq.
     Katherine Morales, Esq.                            Allison M. Benz, Esq.
     ATTORNEYS FOR PLAINTIFF                            ATTORNEYS FOR DEFENDANTS
     280 Madison Avenue, Suite 600                      666 Third Avenue
     New York, New York 10016                           New York, New York 10017
     (212) 460-0047                                     (212) 545-4000

 Dated: _____________________
                                                    Dated: _____________________



SO ORDERED on this              day of ______________, 2019.



                             U.S.D.J.




                                                2
